NO. 07-04-0355-CR
                                        07-04-0356-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL C

                                     MARCH 14, 2005

                          ______________________________

                         EARL WAYNE MURPHY, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

             FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

         NO. 43,300-C, 35,122-C; HONORABLE PATRICK A. PIRTLE, JUDGE
                       _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                MEMORANDUM OPINION


       Pending before this Court are appellant’s motions to dismiss his appeals. Appellant and

his attorney both have signed the document stating that appellant withdraws his notices of

appeal. Tex. R. App. P. 42.2(a). No decision of this Court having been delivered to date, we

grant the motions. Accordingly, the appeals are dismissed. No motion for rehearing will be

entertained and our mandates will issue forthwith.


                                                     Phil Johnson
                                                     Chief Justice
Do not publish.